COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                                 NO.
2-10-190-CV
 
 
ARETA NELSON                                                                                APPELLANT
 
                                                             V.
 
DAVID B. GRAYBILL,
D.O.                                                                   APPELLEE
 
                                                       ------------
 
              FROM
THE 348TH DISTRICT COURT OF TARRANT COUNTY
 
                                                       ------------
 
                                     MEMORANDUM OPINION[1]
 
                                                       ------------
In
this medical malpractice case, Appellant Areta Nelson attempts to appeal from
the trial court=s March 11, 2010 order
granting Appellee David Graybill, D.O.=s
motion to dismiss her claims Against him.[2]  Because such an appeal is accelerated,[3]
Appellant=s
notice of appeal was due March 31, 2010,[4]
but she did not file it until June 9, 2010, which was untimely.[5]
On
June 21, 2010, we notified Appellant that her appeal was subject to dismissal
for want of jurisdiction unless, by July 1, 2010, she filed a response showing
grounds for continuing the appeal.[6]  No response has been filed.  Accordingly, we dismiss this appeal for want
of jurisdiction.[7]
 
PER
CURIAM
PANEL:  DAUPHINOT, GARDNER, and WALKER, JJ.
DELIVERED:  August 12, 2010




[1]See Tex. R. App. P.
47.4.


[2]See Tex. Civ. Prac.
& Rem. Code Ann. ' 51.014(a)(10)
(Vernon 2008).


[3]See Tex. R. App. P.
28.1(a).


[4]See Tex. R. App. P.
26.1(b), 28.1(b).


[5]See Tex. R. App. P.
26.1(b).


[6]See Tex. R. App. P.
42.3(a).


[7]See Tex. R. App. P.
42.3(a), 43.2(f).